ON REMAND FROM THE SUPREME COURT
PER CURIAM:
Upon motion by respondents pursuant to Local Rule 14(e), the Court directs that the order'herein, issued by the Court on October 22, 1993, be published. The order reads as follows:

ORDER

This cause came before the court upon petition for review of an order of the Federal Communications Commission and is presently on remand from the Supreme Court, — U.S. -, 113 S.Ct. 2096, 124 L.Ed.2d 211. Upon consideration of the supplemental briefs of the parties filed pursuant to the order of July 29, 1993, it is
Ordered, by the Court, that the petition for review is dismissed. We find that there is no basis for application of a heightened scrutiny standard as claimed by petitioners and, therefore, there is no remaining meritorious issue to be considered.
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir.Rule 15.